LOGO [g936485img1.jpg] Exhibit 10.1

 

 

 

 

LETTER OF AGREEMENT

Date: June 2, 2015

Section 1. Services to be Rendered. The purpose of this letter is to set forth
the terms and conditions on which Chord Advisors, LLC (“Chord”) agrees to
provide Nanosphere, Inc. (the “Company”) comprehensive outsourced CFO support,
accounting policy and financial reporting services. These services may include,
but are not limited to, all items listed in “Addendum A.” Chord will depend on
the Company to provide information needed to perform the services and will rely
on the Company for the accuracy and completeness of such information.

Section 2. Engagement Period. Unless sooner terminated as provided herein, the
term of this agreement (the “Engagement Period”) shall commence on June 15, 2015
and shall continue until terminated by either party. The Company represents that
it is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization and is duly qualified as a foreign corporation
and in good standing in all jurisdictions in which the nature of its activities
requires such qualification. The Company further represents to Chord: (1) that
it has full power and authority to carry on its business as presently or
proposed to be conducted and to enter into and perform its obligations under
this Agreement; (2) that this Agreement has been duly authorized by all
necessary corporate actions; and (3) that this Agreement constitutes the valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms (except as such enforcement may be limited by
bankruptcy, creditors’ rights laws or general principles of equity). Chord
represents that it is validly existing under the laws of its jurisdiction of
organization. Chord further represents to the Company: (1) that it has full
power and authority to enter into and perform its obligations under this
agreement; and (2) that this agreement constitutes the valid and binding
obligation of Chord, enforceable against Chord in accordance with its terms
(except as such enforcement may be limited by bankruptcy, creditors’ rights laws
or general principles of equity).

Section 3. Advisory Fees. (a) The Company shall pay to Chord for its services
hereunder an advisory fee (the “Advisory Fee”) based upon actual hours incurred
in performing the services hereunder, at the following hourly rates: $300 for
Partners and Senior Managing Directors, $200 for Managing Directors and $100 for
Associates. A $10,000 retainer is due upon the execution of this agreement.

Section 4. Expenses. In addition to all other fees payable to Chord hereunder,
the Company hereby agrees to reimburse Chord for all reasonable out-of-pocket
expenses incurred in connection with the performance of services hereunder. No
individual expenses over $50 per month will be expended without the prior
written approval of the Company.

 

 

 

 

Confidential Page 1



--------------------------------------------------------------------------------

LOGO [g936485img1.jpg]

 

 

 

 

Section 5. Confidentiality. From time to time during the term of this agreement,
the Company may disclose or make available to Chord information about its
business affairs, finances, customers, products, services, technology,
intellectual property, trade secrets, third-party confidential information and
other sensitive or proprietary information, whether orally or in written,
electronic or other form or media (collectively, “Confidential Information”).
Chord shall: (a) protect and safeguard the confidentiality of the Confidential
Information with at least the same degree of care as Chord would protect its own
Confidential Information, but in no event with less than a commercially
reasonable degree of care; (b) not use the Confidential Information, or permit
it to be accessed or used, for any purpose other than to perform its obligations
under this agreement; and (c) not disclose any such Confidential Information to
any person or entity other than its employees on a need to know basis who are
participating in this engagement, are advised of the confidentiality thereof and
who are subject to maintain the confidentiality thereof. In the event that Chord
or its representative is required by law or legal process to disclose any
Confidential Information, Chord will, to the extent legally permitted, provide
Company with prompt written notice of such requirement so that Company may seek
an appropriate protective order or confidential treatment. If in the absence of
a protective order or confidential treatment, Chord or its representative is
required by law or legal process to disclose Confidential Information, Chord
shall use commercially reasonable efforts to limit such disclosure to that
portion of the Confidential Information that Chord or its representative is
legally required to disclose. In such case, Chord or its representative will
exercise commercially reasonable efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information.

Section 6. Indemnification. Each of the Company and Chord agrees to defend,
indemnify and hold the other and its respective affiliates, stockholders,
directors officers, agents, employees, successors and assigns (each an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind whatsoever (including, without
limitation, reasonable attorneys’ fees) which arise from the Company’s or
Chord’s (as the case may be) breach of its obligations hereunder or any
representation or warranty made by it herein. It is further agreed that the
foregoing indemnity shall be in addition to any rights that either party may
have at common law or otherwise, including, but not limited to, any right to
contribution. Notwithstanding the foregoing, the indemnifying party is not
obligated to indemnify, hold harmless or defend any Indemnified Person against
any Claims (whether direct or indirect) if and to the extent such Claims arise
out of or result from, in whole or in part, the: (a) negligence or more culpable
act or omission (including recklessness or willful misconduct) of an Indemnified
Person, or (b) bad faith failure to materially comply with any of the
obligations set forth in this agreement of an Indemnified Person.

Section 7. Termination of Agreement. (a) Subject to paragraph (b) below, either
party may terminate this Agreement and Chord’s engagement hereunder, with or
without

 

 

 

 

Confidential Page 2



--------------------------------------------------------------------------------

LOGO [g936485img1.jpg]

 

 

 

 

cause, immediately upon written notice given to the other party at any time
during the Engagement Period hereunder. In such event, all compensation accrued
to Chord prior to such cancellation, whether in the form of Advisory Fees,
reimbursement for expenses or otherwise, will become due and payable promptly
upon such termination and Chord shall be relieved of any and all further
obligation to provide any services hereunder.

(b) Notwithstanding anything to the contrary herein contained, Sections 4, 5, 6,
7, 8, 9, 10, 11 and 12 shall survive any termination or breach of this agreement
by either party.

Section 8. Severability. In case any provision of this letter agreement shall be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not be affected or impaired thereby.

Section 9. Consent to Jurisdiction. This agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles.

Section 10. Other Services. If the Company desires additional services not
provided for in this agreement, any such additional services shall be covered by
a separate agreement between the parties hereto.

Section 11. Entire Agreement. This letter agreement contains the entire
agreement of the Company and Chord, and supersedes any and all prior discussions
and agreements, whether oral or written, with respect to the matters addressed
herein.

Section 12. Counterparts. This letter agreement may executed in two or more
counterparts, each of which shall be considered an original and all of which,
taken together, shall be considered as one and the same instrument.

Please evidence your acceptance of the provisions of this letter by signing
below and returning a copy to Chord Advisors, LLC.

 

Very truly yours,

/s/ David Horin

David Horin Managing Director Chord Advisors, LLC

 

 

 

 

Confidential Page 3



--------------------------------------------------------------------------------

LOGO [g936485img1.jpg]

 

 

 

 

ACCEPTED AND AGREED

AS OF THE DATE FIRST ABOVE WRITTEN:

By:  

/s/  Michael K. McGarrity

Name: Michael K. McGarrity Title:
President and Chief Executive Officer of Nanosphere, Inc.

 

 

 

 

Confidential Page 4



--------------------------------------------------------------------------------

LOGO [g936485img1.jpg]

 

 

 

 

ADDENDUM “A”

Chord will provide senior financial leadership and perform the following
functions:

CFO Support Services

 

  •   Attend Board of Director and Audit Committee meetings

 

  •   Liaise with auditors and other professional advisors

 

  •   Stock based compensation structuring

 

  •   Debt & equity transaction support

 

  •   Assistance with earnings releases and roadshows

 

  •   Review internal control environment

 

  •   Business analysis and planning (budgeting)

Accounting Policy and Financial Reporting

 

  •   On a quarterly basis, review the Company’s system generated trial balance,
balance sheet and statement of operations after the Company has completed its
closing procedures. Provide timely feedback for the Company to make correcting
entries.

 

  •   Review significant new contracts (financings, employment agreements,
vendor contracts, etc.), as provided by the Company, and identify financial
accounting and disclosure implications.

 

  •   Based on information received from the Company, prepare quarterly
financial statements and footnotes for inclusion in the Company’s Form 10-K or
10-Q. Prepare schedules supporting the financial statement footnotes, with
information provided by the Company.

 

  •   Maintain the Company’s detailed equity roll forward with information
provided by the Company.

 

  •   Prepare valuations needed to recognize stock-based compensation and
prepare footnotes and schedules for inclusion in the financial statements on an
as needed basis.

 

  •   Prepare valuations needed to recognize warrants and other equity-linked
financial instruments on an as needed basis.

 

  •   Respond to auditor’s questions and SEC comments regarding financial
accounting and disclosures.

 

  •   Advise on accounting for complex transactions.

 

  •   Document and implement new and existing accounting policies.

 

 

 

 

Confidential Page 5